DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Action is responsive to Applicant’s amendment, filed on January 29, 2021. 
3.	It is acknowledged that as a result of the amendment, Claims 15-16 have been added. 
4.	Claims 1-16 are pending. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-14 have been considered but are not persuasive at least for the following reason: Applicant argues in substance that during the interview was indicated that the response might overcome the pending rejection. The examiner suggested to further explain what was discussed in order to reconsider that no agreement was reached, after thoroughly reviewing the response and considering the prior art of record. The Examiner still believes that as claimed the prior art discloses the claimed features as follows: Thompson teaches an image management system comprising: an image output apparatus that displays and outputs an image comprising: at least one first hardware processor configured to implement controlling to display a first image and a second image is not based on the handout (Thompson; After the multimedia data (image) is captured, the first application may then retrieve it and display it to the user (displays and outputs an image). The first application knows where the multi-media data is stored because the [0036]; second image see abstract);
transmitting the second image to an image management server and the image server comprising at least one second hardware processor configured to associate the second image with the handout, and transmit the second image associated with the handout, when receiving a request for an image of the handout; (Thompson; Capture application 603 interfaces with camera 605 and may control the operation of camera 605. For example, capture application 603 may instruct camera 605 to take a certain number of photographs and return the photographs as digital images (image files). Capture application 603 may then save these images to the storage device (not based on the specific data file) 604, which may include volatile memory (e.g. RAM), non-volatile storage media (e.g., magnetic or optical media), or any combinations thereof. [0073], several images are captured and transmitted based on the camera and returning digital images accordingly; Web server 602 may make data, such as HTML documents, available over network 607. Any such HTML documents may include a refresh period that indicates to the viewing application, such as a web browser, that the document should refreshed after a certain period of time (predetermined capture condition). That is, for example, the HTML document may specify a relatively short refresh period of five seconds, the expiration of which causes the viewing application (e.g., a web browser) to reload the HTML document. Thus, if the viewing application abides by the refresh period specified in the HTML document, then after five seconds have expired, the viewing application will again request the HTML document from the web server and receive a new copy of the HTML document. If the refresh period is short, then the document will be refreshed constantly, such that a series of images displayed in the document (an image that is based on a specific data file) may appear as a live moving image, as is discussed below in greater detail. [0074]), (Thompson; The first application may alternatively instruct the second application to store the multi-media data in a table, which in one embodiment is implemented in a database. For example, the first application may provide the document name (specific data file) and the document location (e.g., page number, line number, line position) with which the multi-media data is to be associated to the second application (image that is not based on the specific data file in association with the specific data file). The second application may then store the multi-media data in a database table that also includes the document location (e.g., page number, line number, line position) provided by the first application. Thus, the first application may retrieve the multi-media data by querying the database based on the particular document location and the database will return any multi-media data associated with that document location. Accordingly, the above-discussed naming convention may also be used in a database. [0041]; the first software application is an Internet web browser working in combination with an Internet web server as described below with reference to FIG. 4, which is a block diagram of a system 401 that may be used to associate multi-media data (image) with hypertext markup language (HTML) documents (specific data file). [0052]; 
On the client side, viewing application 611, which may be, for example, a web browser or other suitable application, requests an HTML document from web server 602 over network 607. For example, viewing application may request and receive the document sample5.html from web server 602. Because sample5.html includes a placeholder for the image file named file1 .jpg, viewing application will also request file1 .jpg from web server 602. [0079]; The one or more controllers can be implemented in numerous ways, such as with dedicated hardware, or with general purpose hardware (e.g., one or more processors) [0096]).

However Thompson does not specifically teaches that the images are from a handout
Graff discloses the above claimed limitation as follows: (“Handouts for a given seminar or speech may be made available electronically and downloaded in the event notebook for later reference. This will allow the event attendees to attend seminars without worrying about carrying around bags and binders for storing papers” [0173] “various hard copy data output” par [0069], See Figures 1, 15, enhanced capabilities including printing and electronic copies).

Neither Thompson nor Graff disclose that after the transmitting of the second image to an image management server, another determination is done:
“determine whether the second image is based on the handout, in response to determining that the second image is not based on the handout” then “associate the second image with the handout” 
Zaima discloses the above claimed features as follows:
(Par [0056], “The second image may be index data for specifying the original data of the first image, address data indicating the storage location of the original data or the original data of the first image can be acquired smoothly, the second image may be any kind of image. Furthermore, the second image may be a two-dimensional code generated by converting information that is for acquiring the original data of the first image. In particular, since a two-dimensional code such as QR code has an error-correcting function, there is a higher probability that the original data can be acquired even if the handout document becomes somewhat soiled.” And par [0058], “in which a second image is read from a handout document, the original data of a first image is acquired based on the read second image and the acquired original data is utilized.” See specifically Figure 8, including the determination of image determination and also Figure 12, which after determination includes the image in the handout; there is association with original data of the first image and based on a read of a second image, there is a determination of including the image, there is identification information for associating the application data and the image data as generated; also if the “position of the second image does not exist on the page on which the first image has been formed, then said determination unit adds on a page and determines a position on the added page as the formation position of the second image” ). 
In view of the above, the Examiner contends that all limitations as recited in the claims have been addressed in this Action.           For the above reasons, the Examiner believes that the rejections of the last Office action were proper.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al., (U.S. 20050219263), Hereinafter “Thompson”, in view of Graff; James William ;   et al. (US 2014/0358632), hereinafter “Graff” and further in view of Zaima (US 2008/0144093), hereinafter “Zaima”.

As for claim 1, Thompson teaches an image management system comprising: an
image output apparatus that displays and outputs an image comprising: at least one first hardware processor configured to implement controlling to display a first image and a second image is not based on the handout (Thompson; After the multimedia data (image) is captured, the first application may then retrieve it and display it to the user (displays and outputs an image). The first application knows where the multi-media data is stored because the first application determined the storage location and provided it to the second application. [0036]; second image see abstract);
transmitting the second image to an image management server and the image server comprising at least one second hardware processor configured to associate the second image with the handout, and transmit the second image associated with the handout, when receiving a request for an image of the handout; (Thompson; Capture application 603 interfaces with camera 605 and may control the operation of camera 605. For example, capture application 603 may instruct camera 605 to take a certain number of photographs and return the photographs as digital images (image files). Capture application 603 may then save these images to the storage device (not based on the specific data file) 604, which may include volatile memory (e.g. RAM), non-volatile storage media (e.g., magnetic or optical media), or any combinations thereof. [0073]; Web server 602 may make data, such as HTML documents, available over network 607. Any such HTML documents may include a refresh period that indicates to the viewing application, such as a web browser, that the document should refreshed after a certain period of time (predetermined capture condition). That is, for example, the HTML document may specify a relatively short refresh period of five seconds, the expiration of which causes the viewing application (e.g., a web browser) to reload the HTML document. Thus, if the viewing application abides by the refresh period specified in the HTML document, then after five seconds HTML document from the web server and receive a new copy of the HTML document. If the refresh period is short, then the document will be refreshed constantly, such that a series of images displayed in the document (an image that is based on a specific data file) may appear as a live moving image, as is discussed below in greater detail. [0074]),
 (Thompson; The first application may alternatively instruct the second application to
store the multi-media data in a table, which in one embodiment is implemented in a
database. For example, the first application may provide the document name
(specific data file) and the document location (e.g., page number, line number, line
position) with which the multi-media data is to be associated to the second
application (image that is not based on the specific data file in association with
the specific data file). The second application may then store the multi-media data in a
database table that also includes the document location (e.g., page number, line number, line position) provided by the first application. Thus, the first application may
retrieve the multi-media data by querying the database based on the particular
document location and the database will return any multi-media data associated with
that document location. Accordingly, the above-discussed naming convention may also
be used in a database. [0041]; the first software application is an Internet web browser
working in combination with an Internet web server as described below with reference
to FIG. 4, which is a block diagram of a system 401 that may be used to associate
multi-media data (image) with hypertext markup language (HTML) documents
(specific data file). [0052]; 
requests an HTML document from web server 602 over network 607. For example, viewing application may request and receive the document sample5.html from web server 602. Because sample5.html includes a placeholder for the image file named file1 .jpg, viewing application will also request file1 .jpg from web server 602. [0079]; The one or more controllers can be implemented in numerous ways, such as with dedicated hardware, or with general purpose hardware (e.g., one or more processors) [0096]).

However Thompson does not specifically teaches that the images are from a handout
Graff discloses the above claimed limitation as follows: (“Handouts for a given seminar or speech may be made available electronically and downloaded in the event notebook for later reference. This will allow the event attendees to attend seminars without worrying about carrying around bags and binders for storing papers” [0173] “various hard copy data output” par [0069], See Figures 1, 15, enhanced capabilities including printing and electronic copies).

Neither Thompson nor Graff disclose that after the transmitting of the second image to an image management server, another determination is done:
“determine whether the second image is based on the handout, in response to determining that the second image is not based on the handout” then “associate the second image with the handout” 
Zaima discloses the above claimed features as follows:
(Par [0056], “The second image may be index data for specifying the original data of the first image, address data indicating the storage location of the original data or the original data itself, by way of example. In other words, as long as the original data of the first image can be acquired smoothly, the second image may be any kind of image. Furthermore, the second image may be a two-dimensional code generated by converting information that is for acquiring the original data of the first image. In particular, since a two-dimensional code such as QR code has an error-correcting function, there is a higher probability that the original data can be acquired even if the handout document becomes somewhat soiled.” And par [0058], “in which a second image is read from a handout document, the original data of a first image is acquired based on the read second image and the acquired original data is utilized.” See specifically Figure 8, including the determination of image determination and also Figure 12, which after determination includes the image in the handout).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Graff to specifically include an event handout and Zaima including integration of first and second image according to original data into the method of Thompson to use a specific document to provide to a client different files associated to a hard copy document.  The modification would have been obvious because one of the ordinary skills in the art would implement providing electronic capabilities to scan or print according to client/user/attendee necessities (See 

Claim 13 comprises the same limitations as claim 1, rejection rationale for claim
1 applicable.

Claim 14 comprises the same limitations as claim 1, rejection rationale for claim 1
applicable.

As for claim 2, Thompson teaches the image management system according to
Claim 1, wherein the ate least one first hardware processor of the image output apparatus is further configured to implement capturing an image file in accordance with
the capture condition that an image to be output is changed (Thompson; web server
602 provides access over network 607 to several HTML documents which are stored in
storage device 604. The HTML documents may be identical, except that each one
specifies a different refresh rate. For example, web server 602 may provide access to
an HTML document named sample3.html which specifies a refresh period of 0.33 seconds (3 times per second), a document named sample4.html which specifies a
refresh period of 0.25 seconds (4 times per second), and sample5.html which specifies
a refresh period of 0.20 seconds (5 times per second). Each of these HTML files may
include a placeholder for an image named file1 .jpg and hypertext links to the other
two HTML files that may be used to change the refresh rate (condition). That is,
sample3.html may include a hypertext link to sample4.html, which when selected by a

sends a request to the web server for sample4.html. Sample3.html also includes a
hypertext link to sample5.html. [0076]; capture application (image output apparatus
captures an image file) 603 may be used to instruct camera 605 to continuously take
pictures and return digital images to camera application 603. When capture application
603 receives a digital image from camera 605, it stores the digital image in storage
device 604 using the file name file1 .jpg. Each time capture application 603 receives a new digital image from camera 605, it overwrites the previous file1 .jpg and stores a new file1 .jpg that includes the new digital image (capture condition that an image to be output is changed). [0078]; The one or more controllers can be implemented in numerous ways, such as with dedicated hardware, or with general purpose hardware (e.g., one or more processors) [0096]).

As for claim 3, Thompson teaches the image management system according to
Claim 1, wherein the at least one first hardware processor of the image output apparatus is further configured to implement capturing an image file in accordance with
the capture condition that a predetermined time has passed since an image to be output
is changed (Thompson; Web server 602 may make data, such as HTML documents,
available over network 607. Any such HTML documents may include a refresh period
that indicates to the viewing application, such as a web browser, that the document should refreshed after a certain period of time (capture condition that a
predetermined time has passed since an image to be output is changed). That is,
for example, the HTML document may specify a relatively short refresh period of five seconds, the expiration of which causes the viewing application (e.g., a web browser) to reload the HTML document. Thus, if the viewing application abides by the refresh period specified in the HTML document, then after five seconds have expired, the viewing application will again request the HTML document from the web server and receive a new copy of the HTML document. If the refresh period is short, then the document will be refreshed constantly, such that a series of images displayed in the document may appear as a live moving image, as is discussed below in greater detail. [0074]; The one or more controllers can be implemented in numerous ways, such as with dedicated hardware, or with general purpose hardware (e.g., one or more processors) [0096]).).

As for claims 4, 5, and 6, Thompson teaches the image management system
according to claims 1, 2 and 3, wherein the communication controller of the image management server transmits, when receiving a request for an image, the request specifying the specific data file, the image associated with the specific data file and the image that is based on the specific data file (Thompson; On the client side, viewing application 611, which may be, for example, a web browser or other suitable application, requests an HTML document (request specifying the specific data file) from web server 602 over network 607. For example, viewing application may request and receive the document sample5.html from web server 602. Because samples.html includes a placeholder for the image file named file1 .jpg (the image associated with the specific data file and the image that is based on the specific data file), viewing application will also request file1 .jpg from web server 602. Further, because sample5.html specifies a refresh rate of 0.20 seconds, viewing application 611 will request and receive the document file1 .jpg five times each second. Because capture application 603 is continuously rewriting file1 .jpg with new digital images, each time viewing application requests file1 .jpg, it may receive a different digital image (albeit with the same file name). [0079]).

As for claims 7, 8 and 9, Thompson teaches the image management system
according to claim 1, 2 and 3, further comprising: a file management server comprising at least one third hardware processor configured to manage the specific data file, wherein when receiving a request for an image, the request specifying the specific data file, the at least one second hardware processor of the image management server instructs the file management server to transmit the specified specific data file to a request source (Thompson; The first application may alternatively instruct the second application to store the multi-media data in a table, which in one embodiment is implemented in a database. For example, the first application may provide the document name and the document location (e.g., page number, line number, line position) with which the multimedia data is to be associated to the second application. The second application may then store the multi-media data in a database table that also includes the document location (e.g., page number, line number, line position) provided by the first application. Thus, the first application may retrieve the multi-media data by querying the database based on the particular document location and the database will return any multi media data associated with that document location (the image management server instructs the file management server to transmit the specified specific data file to a request source). Accordingly, the above-discussed naming convention may also be used in a database. [0041]; The one or more controllers can be implemented in numerous ways, such as with dedicated hardware, or with general purpose hardware (e.g., one or more processors) [0096]).).

As for claims 10, 11 and 12, Thompson teaches the image management system
according to Claim 7, wherein when receiving a request for the specific data file, the at least one third hardware processor of the file management server instructs the image management server to transmit the image associated with the specific data file to the request source, and wherein the communication controller of the image management server transmits the image associated with the specific data file to the request source for the specific data file, in accordance with the instruction from the file management server (Thompson; When a user desires to view the new HTML document, the user may simply issue a request (request for the specific data file) (e.g., using a web client, such as web browser 403) for the document to web server 405. Web server 405 then returns the document (specific data file) to the client that issued the request. The use of a web server, such as web server 405, allows remote users to view the documents (including the multimedia data associated therewith) created by the user of system 401. Accordingly, a user of remote system 411 may request an HTML document created by web server 405 (e.g., via the CGI script). Web server 405 may provide the HTML document and associated multi-media data to remote system 411 (server to transmit the image associated with the specific data file to the request source). [0065]; The one or more controllers can be implemented in numerous ways, such as with dedicated hardware, or with general purpose hardware (e.g., one or more processors) [0096]).

As for claims 15, Thompson teaches the image management system
according to Claim 1, wherein the at least one first hardware processor is further configured to implement transmitting the second image to the image management server in response to determining that a predetermined amount of time has passed since the second image is controlled to be displayed. (Thompson; par [0073]; Web server 602 may make data, such as HTML documents, available over network 607. Any such HTML documents may include a refresh period that indicates to the viewing application, such as a web browser, that the document should refreshed after a certain period of time (predetermined capture condition). That is, for example, the HTML document may specify a relatively short refresh period of five seconds, the expiration of which causes the viewing application (e.g., a web browser) to reload the HTML document. Thus, if the viewing application abides by the HTML document, then after five seconds have expired, the viewing application will again request the HTML document from the web server and receive a new copy of the HTML document. If the refresh period is short, then the document will be refreshed constantly, such that a series of images displayed in the document (an image that is based on a specific data file) may appear as a live moving image, as is discussed below in greater detail. [0074]),
 (Thompson; The first application may alternatively instruct the second application to
store the multi-media data in a table, which in one embodiment is implemented in a
database. For example, the first application may provide the document name
(specific data file) and the document location (e.g., page number, line number, line
position) with which the multi-media data is to be associated to the second
application (image that is not based on the specific data file in association with
the specific data file). The second application may then store the multi-media data in a
database table that also includes the document location (e.g., page number, line number, line position) provided by the first application. Thus, the first application may
retrieve the multi-media data by querying the database based on the particular
document location and the database will return any multi-media data associated with
that document location… [0041]; the first software application is an Internet web browser working in combination with an Internet web server as described below with reference to FIG. 4, which is a block diagram of a system 401 that may be used to associate multi-media data (image) with hypertext markup language (HTML) documents (specific data file). [0052]; 
requests an HTML document from web server 602 over network 607. For example, viewing application may request and receive the document sample5.html from web server 602. Because sample5.html includes a placeholder for the image file named file1 .jpg, viewing application will also request file1 .jpg from web server 602. [0079]; The one or more controllers can be implemented in numerous ways, such as with dedicated hardware, or with general purpose hardware (e.g., one or more processors) [0096]).

As for claims 16, Thompson teaches the image management system according to Claim 1, wherein the at least one second hardware processor is further configured to determine whether the second image is based on the handout by determining whether the second image is identified by predetermined information about the handout. (Thompson; par [0073]- [0074]);  (Thompson; The first application may alternatively instruct the second application to store the multi-media data in a table, which in one embodiment is implemented in a database. For example, the first application may provide the document name (specific data file) and the document location (e.g., page number, line number, line position) with which the multi-media data is to be associated to the second application (image that is not based on the specific data file in association with the specific data file). The second application may then store the multi-media data in a database table that also includes the document location (e.g., page number, line number, line position) provided by the first application. Thus, the first application may retrieve the multi-media data by querying the [0041]; the first software application is an Internet web browser working in combination with an Internet web server as described below with reference to FIG. 4, which is a block diagram of a system 401 that may be used to associate multi-media data (image) with hypertext markup language (HTML) documents (specific data file). [0052]; 
On the client side, viewing application 611, which may be, for example, a web browser or other suitable application, requests an HTML document from web server 602 over network 607. For example, viewing application may request and receive the document sample5.html from web server 602. Because sample5.html includes a placeholder for the image file named file1 .jpg, viewing application will also request file1 .jpg from web server 602. [0079]; The one or more controllers can be implemented in numerous ways, such as with dedicated hardware, or with general purpose hardware (e.g., one or more processors) [0096]).

However Thompson does not specifically teaches that the images are based on the handout
Graff discloses the above claimed limitation as follows: (“Handouts for a given seminar or speech may be made available electronically and downloaded in the event notebook for later reference. This will allow the event attendees to attend seminars without worrying about carrying around bags and binders for storing papers” [0173] “various hard copy data output” par [0069], See Figures 1, 15, enhanced capabilities including printing and electronic copies).
Neither Thompson nor Graff disclose the “whether the second image is identified by predetermined information about the handout.”
Zaima discloses the above claimed features as follows:
(Par [0035], “The index data is identification information for associating the application data 120 and the image data” the “identification information” being the predetermined information as claimed), see previously cited paragraphs {0056-0058]) [0056],  also Figure 8, including the determination of image determination and also Figure 12, which after determination includes the image in the handout).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Graff to specifically include an event handout and Zaima including integration of first and second image according to original data into the method of Thompson to use a specific document to provide to a client different files associated to a hard copy document.  The modification would have been obvious because one of the ordinary skills in the art would implement providing electronic capabilities to scan or print according to client/user/attendee necessities (See Thompson par [0030] and Graff par [0091], event mechanisms to generate hard copy or electronic messages).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	TANAKA et al (US 2010/0097636) relates to IMAGE FORMATION APPARATUS, IMAGE FORMATION METHOD, IMAGE FORMATION INSTRUCTION APPARATUS, .
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158